 



EXHIBIT 10.10
THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (the “Amendment”) is made this 30thday of August,
2005, by and between NewTower Trust Company Multi-Employer Property Trust, a
trust organized under 12 C.F.R. Section 9.18 (“Landlord”), and The Management
Network Group Inc., a Kansas corporation (“Tenant”).
RECITALS
     A. Tenant is leasing approximately 4,305 rentable square feet of space in
the office building commonly known as Lighton Plaza I, 7300 College Boulevard,
Suite 302, Overland Park, Kansas (the “Building”), pursuant to an Office Lease
Agreement dated April 23, 1998, as amended by and Certificate of Acceptance
dated September 10, 1998, as amended by First Amendment to Lease dated May 11,
1999, as amended by Second Amendment to Lease dated May 30, 2000 between
Landlord and Tenant (collectively the “Lease”).
     B. Lighton Plaza L.L.C., subsequently conveyed its interest in the building
to ASP Lighton, L.L.C., which subsequently conveyed its interest in the building
to NewTower Trust Company Multi-Employer Property Trust.
     C. Landlord and Tenant desire to amend the Lease to expand Tenant’s leased
premises in the Building and extend the term of the Lease on the terms and
conditions contained herein.
     NOW, THEREFORE, in consideration of the premises, the Lease, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant do hereby modify and amend the Lease as
follows:
     1. Term. Subject to the terms and conditions contained herein, the term
shall be extended to August 31, 2010.
     2. Demise. Subject to the terms and conditions contained herein Landlord
agrees to demise and lease to Tenant, and Tenant agrees to lease from Landlord,
the current lease space of approximately 4,305
rentable square feet (“Existing Space”), and, as of the Third Additional Space
Commencement Date, approximately 400 rentable square feet of additional space as
shown on Exhibit A (“Third Additional Space”). All references to the “Leased
Premises” after the Third Additional Space Commencement Date shall be deemed to
refer to the Existing Space plus the Third Additional Space for a total of
approximately 4,705 rentable square feet.
     3. Tenant Improvements. Improvements to the Third Additional Space shall be
constructed and paid for in the same manner as described in Article Four and
Schedule 6 of the Lease, with the following modifications:

  (a)   The phrase “Lease Commencement Date” shall be modified to read “Third
Additional Space Commencement Date.” The Third Additional Space Commencement
Date is scheduled for September 1, 2005.     (b)   Landlord’s monetary
obligation for construction of Leasehold improvements to the Third Additional
Space shall be $51,755.00 (“Allowance”).     (c)   In the event Tenant does not
utilize all or any portion of the Allowance, the Allowance shall be forfeited.  
  (d)   The Tenant acknowledges the Landlord’s agent, Trammell Crow Company,
shall be providing construction management services and a five percent (5%) fee
based on the “hard costs” shall be charged to Tenant.     (e)   Tenant plans to
be submitted to Landlord for approval and attached to this lease amendment as
Exhibit B.

 



--------------------------------------------------------------------------------



 



All defined terms-in Schedule 6 shall be modified to refer only to the Third
Additional Space and the lease thereof.
     4. Base Rent. Paragraph 1.1f of the Lease is hereby amended so that the
Base Rent for the Leased Premises shall mean:

                          Date   Monthly Rent   Yearly Rent   Approximate Rent  
                  per Square Foot 7/1/05-8/31/05   $ 0.00      $ 0.00     $ 0.00
  9/1/05-8/31/06   $8,233.75 per month   $ 98,805.00     $ 21.00  
9/1/06-8/31/07   $8,429.79 per month   $ 101,157.50     $ 21.50   9/1/07-8/31/08
  $8,625.83 per month   $ 103,510.00     $ 22.00   9/1/08-8/31/09   $8,821.88
per month   $ 105,862.50     $ 22.50   9/1/09-8/31/10   $9,017.92 per month   $
108,215.00     $ 23.00  

To the extent the Third Additional Space Commencement Date has not occurred on
or before September 1, 2005, then the Base Rent shall be reduced by $23.33 per
day (equal to 400 sf x the Approximate Rent per Square Foot/360) for each day
that the Third Additional Space Commencement Date is delayed after September 1,
2005.
     5. Excess Tenant Improvements: In the event the Tenant Improvements exceed
the Tenant Improvement Allowance provided by Landlord, Tenant shall have the
right to amortize up to an additional $30,000.00 over the term of the Lease at
eight percent (8%) interest rate, Tenant shall be required to make the request
at the time the plans are completed and the final costs are submitted to Tenant
for approval. In the event Tenant chooses to amortize excess tenant
improvements, Tenant and Landlord shall enter into a Fourth Amendment to Lease
amending the Base Rent within ten days of the Third Additional Space
Commencement Date.
     6. Tenant’s Square Footage: Paragraph 1.1d of the Lease is hereby amended
as of the Third Additional Space Commencement Date to increase Tenant’s Square
Footage to 4,705 Rentable Square Feet.
     7. Additional Rent. Paragraph 1.1g of the Lease is hereby amended as of the
Third Additional Space Commencement Date to reflect; (i) the Third Additional
Space which increases Tenant’s Pro Rata Share to 4.00% (4,705 rentable square
feet ÷ 117,654 rentable square feet); (ii) the Operating Cost Stop shall be
revised to a 2005 Base Year. Beginning on September 1, 2005 and ending on
August 31, 2006, Tenant shall not be responsible for and shall not pay Excess
Operating Costs for such period. For the 2005 Base Year, in the event the
Building is not fully leased during the calendar year, Landlord shall make
appropriate adjustments to the Operating Costs, using reasonable projections, to
adjust such costs to an amount that would normally be expected to be incurred if
the Building were 95% leased, and such adjusted costs shall be used for purposes
of paragraph 3.3 of the Lease to establish the Operating Cost Stop for the 2005
Base Year.
     8. Parking. Paragraph 1.1j of the Lease is hereby amended as of the Third
Additional Space Commencement Date to increase the Authorized Number of Parking
Spaces from 17 to 19.
     9. Option Period: Tenant shall have one option to renew this Lease for five
(5) years (the “Option Period”). If Tenant desires to exercise its option for
renew, Tenant shall give Landlord written notice (“Renewal Notice”) thereof at
least twelve (12) months prior to the scheduled expiration date. During the
thirty (30) day period following Landlord’s receipt of the Renewal Notice,
Landlord and Tenant shall use reasonable efforts to negotiate a mutually
agreeable Base Rent (“Market Base Rent”) for the Option Period. Within fifteen
(15) days of agreement by the parties on the Market Base Rent and other terms of
the renewal, Landlord and Tenant shall execute an amendment to this Lease
extending this Lease on such terms.

 



--------------------------------------------------------------------------------



 



     10. Right of First Offer: If Landlord shall desire to lease any space on
the Third floor (3rd) floor of the Building which is contiguous to the Leased
Premises (the “ROFO Space”) to a third party other than the existing tenant in
any such space, or any other party having any pre-existing rights to the ROFO
Space, Landlord shall first give Tenant notice (“Landlord’s ROFO Notice”) of the
terms and conditions upon which Landlord is willing to market the ROFO Space.
Tenant shall have the right, exercisable by notice to Landlord within thirty
(30) days after the date of Landlord’s ROFO Notice to lease the ROFO Space upon
the terms and conditions contained therein. Within fifteen (15) business days
thereafter, Landlord shall prepare and deliver to Tenant an amendment to this
Lease reflecting the terms set forth in the Landlord’s ROFO Notice, which Tenant
shall in turn execute and deliver back to Landlord within fifteen (15) days
after receipt of such amendment from Landlord. Such amendment shall provide for
(a) the addition of the ROFO Space to the Leased Premises, (b) an increase in
the Base Rent by an amount equal to that specified in Landlord’s Notice, (c) an
increase in Tenant’s Pro Rata Share of Operating Costs to reflect the inclusion
of the ROFO Space in the Leased Premises, and (d) the terms and conditions and
amount of any tenant improvement allowance, if any. In all other respects, the
terms and conditions contained in this Lease shall remain unmodified. Time is of
the essence in the exercise of Tenant’s rights pursuant to this section. Should
Tenant fail to exercise such right, fail to execute and deliver the amendment,
or fail to perform any of its required obligations under this section within the
time periods set forth above, then Tenant’s rights under this section shall
terminate and be null and void, and Landlord shall have the absolute right to
lease the ROFO Space to any other person or entity upon substantially the same
terms and conditions set forth in the Landlord’s ROFO Notice. The foregoing
option and rights may not be assigned to any party not a Tenant Affiliate or
Tenant Agent, and shall be available to and exercisable by the Tenant only when
the original Tenant or any Tenant Affiliate or Tenant Agent is in actual
possession and physical occupancy of the entire Leased Premises. Tenant’s rights
pursuant to this section shall be subject to any existing (as of the date
hereof) rights to expand of other tenants in the Building or Project, the right
of the current tenant in the ROFO Space to remain in that space, and there
having been no Event of Default under the Lease during the Term of the Lease
which is continuing at the time of the Landlord’s ROFO Notice. All rights of
first offer contained in this section shall expire upon the date which is
24 months prior to the Lease Expiration Date.
     11. Paragraph 5.1 of the Lease is amended by the addition of the following
as subparagraph (d) thereof:
     “d. Security Services. Landlord shall provide not less than the following
security services (collectively “Security Services”) to the Building, Tenant and
Leased Premises: (i) access controlled by electronic security cards for
after-hours entry to the Building; (ii) access to Tenant’s floor after regular
Building hours shall be restricted by programming of Building elevators to allow
access only upon application of an electronic security device or code; and
(iii) security guard monitoring after regular Building hours of the adjacent
parking lot and checking of interior and exterior doors of the Building and the
Leased Premises on a regular basis. Landlord has provided such Security Services
prior to the Third Additional Space Commencement Date and such Security Services
shall be included in the term “Project Services”.
     12. Landlord has the responsibility to maintain the Building, parking lots
and all other public spaces associated with the Leased Premises in compliance
with the Americans With Disabilities Act (“ADA”) and any and all other statutes,
laws, ordinances or regulations relating thereto.
     13. Landlord Notice Address: The notice address for the Landlord is; c/o
Kennedy Associates Real Estate Counsel, Inc., Attention: Executive Vice
President – Asset Management, 1215 Fourth Avenue, Suite 2400, Seattle, WA 98161
Facsimile: (206) 682-4769 and to NewTower Trust Company Multi-Employer Property
Trust c/o NewTower Trust Company, Attention President/MEPT or Patrick O.
Mayberry, Three Bethesda Metro Center, Suite 1600, Bethesda, MD 20814 Facsimile:
(240) 235-9961.
     14. Ratification. Except as is explicitly amended hereby, the demised
premises described herein shall be leased to Tenant on the terms and conditions
contained in the Lease. The Lease shall remain in full force and effect and is
hereby restated, ratified, and confirmed in accordance with its original terms,
as

 



--------------------------------------------------------------------------------



 



amended hereby. All capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Lease.
     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
to Lease on the date indicated above.

      Landlord:   Tenant:  
NEWTOWER TRUST COMPANY
   
MULTI-EMPLOYER PROPERTY TRUST, a
   
trust organized under 12 C.F.R. Section 9.18
  The Network Management Group, Inc.
 
   
BY: Kennedy Associates Real Estate Counsel, Inc.,
   
Authorized Signatory
   

                     
By
  /s/ Mark D. Reinikka       By   /s/ Don Klumb     
Name:
 
 
Mark D. Reinikka       Name:  
 
Don Klumb    
Title:
  V.P.       Its:   CFO    

 



--------------------------------------------------------------------------------



 



Exhibit A
Existing Premises and Expansion Premises
The Management Network Group Inc.
Lighton Plaza I
7300 College Boulevard
Suite 302
Overland Park, Kansas
Approximately 4,705 rentable square feet

 



--------------------------------------------------------------------------------



 



Exhibit B
Plan to be attached

 